Proceed ing pursuant to CPLR article 78 to review so much of a determination of the respondent Commissioner of Police of Nassau County, dated January 15, 1976 and made after a hearing, as found petitioner guilty of Specifications Nos. 2 and 3 and reprimanded him as to Specification No. 2 and fined him two days’ pay as to Specification No. 3. Petition granted to the extent that the determination is modified, on the law, by annulling the finding of guilt as to Specification No. 3, and the penalty imposed thereon is vacated. As so modified, determination confirmed insofar as reviewed, without costs or disbursements. We do not find substantial evidence in the record to sustain the finding that petitioner violated the rules and regulations as charged in Specification No. 3. The record shows that petitioner was relieved from his post before he had a reasonable opportunity to notify his desk officer or signal monitor. Gulotta, P. J., Shapiro and Hawkins, JJ., concur; Hopkins and Latham, JJ., dissent and vote to confirm on the ground that the record contains substantial evidence to support the determination.